



NOBLE QUESTS, INC.
919 Gale Street
Salt Lake City, Utah 84101
 
$87,740.00
 
PRIVATE OFFERING OF “RESTRICTED SECURITIES” FOR ACCREDITED INVESTORS ONLY

 
January 31, 2008
 
SUBSCRIPTION DOCUMENTS
 
 



     
Offeree Name

 


Date: January 31, 2008   No._____________. __________________________________
Shannon McCallum-Law, President


--------------------------------------------------------------------------------



INDEX TO SUBSCRIPTION DOCUMENTS
 

 
Page
 
Number
     
Instructions
 
3
     
Subscription Agreement
 
6
     
Subscriber Information
 
8-10
     
Subscriber Signature
 
11
     
Company Representations and Warranties
 
12-14
     
Suitability Letter
 
15
     
Subscriber Information
 
16-17
     
Subscriber Signature
 
18
     
Subscriber Representative Acknowledgment
 
19
     
Representative Information
 
19-20
     
Representative Signature
 
21
     
Certificate of Partnership, Corporation or Other Entity
 
22
     
Agency Information
 
22
     
Agency Signature
 
23
     
Investment Letter
 
24
     
Subscriber Signature
 
25

 
2

--------------------------------------------------------------------------------



INSTRUCTIONS FOR COMPLETING SUBSCRIPTION DOCUMENTS


GENERAL


This packet contains the documents that are required to be completed by
subscribers (the “Subscriber” or “Subscribers”) and maintained by Noble Quests,
Inc., (the “Company”), in an effort to document the facts relied on by the
Company for claiming one or more exemptions from registration under applicable
federal and state securities laws, rules and regulations in connection with the
Company’s private offer and sale of shares of its common stock that are
“restricted securities” (the “Company Shares”) as defined and described in the
Term Sheet that comprises the cover page of the Company’s offering materials
(respectively, the “Term Sheet” and the “Offering,” and with these Subscription
Documents and the Term Sheet being collectively called the “Transaction
Documents”).
 
Completed and manually executed Subscription Documents with payment as provided
below must be delivered to the Company, which will review the Subscription
Documents and other information available to it to determine whether to accept
the subscriptions. Only persons who are “accredited investors” as defined in
Rule 501 of Regulation D of the Securities and Exchange Commission may subscribe
to purchase the Company Shares.


The following is a list of individual documents that must be furnished and may
be used as a checklist to assure that all necessary documents have been
completed and delivered to the Company:


o 1. Subscription Agreement
o 2. Suitability Letter (2 Copies)
o 3. Investment Letter (2 Copies)


In addition, certain Subscribers may be required to complete and deliver the
Subscriber Representative Acknowledgment and/or the Agency Representation Form,
as discussed below.


TRANSMITTAL OF FUNDS


There is no minimum offering required to be achieved before the funds can be
utilized by the Company as described in the Term Sheet; subscription payments
are all for cash and must be by wire transfer to:


Leonard W. Burningham, Trust Account
Account No. 217 00102 15
Wells Fargo Bank
299 South Main, 7th Floor
Salt Lake City, Utah 84111
ABA 121000248
 
3

--------------------------------------------------------------------------------


 
CORPORATIONS, PARTNERSHIPS, AND OTHER LEGAL ENTITIES


If the Subscriber is a corporation, partnership, trust or other legal entity, it
must also furnish a certificate executed by the corporate secretary, partner,
trustee or other appropriate officer to the effect that the person signing the
subscription has been duly authorized to do so; that the subscription is being
made in accordance with the articles of incorporation, bylaws, partnership
agreement, trust agreement or other governing instrument as applicable under the
circumstances; and that such entity was not formed for the principal purpose of
making the investment. Advice regarding the form and content of such
certificate, appropriate in specific circumstances, will be provided on request.


SPECIAL INSTRUCTIONS


Persons subscribing jointly (example: husband and wife) must sign the
Subscription Agreement. All blanks in the Subscription Agreement must be
completed with respect to all persons purchasing.


Persons Subscribing Through an Attorney-in-Fact


A Subscriber may authorize another person (an attorney-in-fact) to subscribe for
the Company Shares on the Subscriber’s behalf. To do so, a Subscriber must
execute a power of attorney that appoints such other person as attorney-in-fact
and authorizes him or her in that capacity to execute a Subscription Agreement.
Any Subscription Agreement signed on behalf of a Subscriber by an
attorney-in-fact must be accompanied by a copy of a power of attorney in proper
form executed by such Subscriber.
 
Retain Copies


You should carefully read the Subscription Documents before subscribing for the
purchase of the Company Shares. Once accepted by the Company, subscriptions may
not be revoked. The duplicate copy of the Subscription Documents should be
retained for your own files. The other copy of the Subscription Documents will
be used by the Company in reviewing your subscription. After processing, a copy
of the Subscription Agreement, signed by the Company, will be returned to
Subscribers whose subscriptions are accepted and, if applicable, certificates
and authenticated subscriptions will be issued immediately.


Questions


If you have any questions regarding the completion of the Subscription Documents
in this packet, contact Leonard W. Burningham, Esq.; or for further information
about the Company, contact Mark Savage:


Leonard W. Burningham, Esq.
Shannon McCallum-Law, President
Lawyer
Noble Quests, Inc.
455 East 500 South, Suite 205
919 Gale Street
Salt Lake City, Utah 84111
Salt Lake City, Utah 84101
Telephone: (801) 363-7411
Telephone: 801-244-2433

 
4

--------------------------------------------------------------------------------


 
You may also (and you are urged to) question Ms. McCallum-Law, President of the
Company, by contacting her at the above address and/or telephone; and you can
ask questions of any director or executive officer, accountant or other lawyer
for the Company, and the contact information for these persons will be provided
by Ms. McCallum-Law.


Due Diligence


Only “accredited investors” may subscribe to purchase the Company Shares. You
are entitled to ask questions of and receive answers to such questions
respecting information concerning the Company from directors and executive
officers of the Company to the full satisfaction of each. The Company assumes no
responsibility for any information regarding Well Chance Investments Limited, a
BVI corporation (“WCI”), the entity with which the Company intends to complete a
Share Exchange Agreement (the “WCI Agreement”); the closing of such Agreement is
a condition precedent of the acceptance and effectiveness of these Subscription
Documents, which is described in the Term Sheet.
 

 
Very truly yours,
         
Noble Quests, Inc.
 
Shannon McCallum-Law, President

 
5

--------------------------------------------------------------------------------


 
SUBSCRIPTION AGREEMENT
 
THIS SUBSCRIPTION AGREEMENT (the “Agreement”) is entered into by and between
Noble Quests, Inc., a Nevada corporation (the “Company”), and the undersigned
subscriber to purchase securities of the Company pursuant hereto (the
“Subscriber”).


The Company is offering for sale to “accredited investors” only certain of its
Company Shares as described in the Term Sheet and the Offering.
 
On the foregoing premises, the Subscriber hereby subscribes to purchase shares
of the Company’s Company Shares on the following terms and conditions:


1. Subscription to Purchase Company Shares


1.1 Offer to Purchase. Subject to the terms and conditions of this Agreement,
the Subscriber irrevocably subscribes to purchase at the Closing as defined
herein, the number of Company Shares outlined on the Counterpart Signature Page
hereto.


With this Agreement, the Subscriber is also tendering to the Company: (i) a
suitability letter, (ii) an investment letter, (iii) payment of the full
subscription amount, in cash, and (iii) a purchaser representative disclosure
and/or certificate of corporation, partnership or other entity, if applicable.
The foregoing are sometimes hereinafter referred to as the “Subscription
Documents.”


1.2 Acceptance or Rejection. The acceptance or rejection of the offer to
purchase the Company Shares shall take place at such time and place within 30
days of the date hereof, as the Company may specify (which time and place are
designated as the “Closing”). At the Closing, the Company shall either (i)
accept this subscription (in whole or in part) and deliver to the Subscriber the
Company Shares, all against delivery to the Company of the full purchase price
of the Company Shares equal to the subscription amount; or (ii) reject this
subscription and return to the Subscriber his/her/its subscription (or as much
thereof as is not accepted).


2. Representations. The Subscriber, singly, or on behalf of an entity
subscribing, hereby represents and warrants as follows:


2.1 Age. The Subscriber or signatory is over the age of majority.


2.2 No Governmental Approval. The Subscriber acknowledges that neither the
Securities and Exchange Commission nor the securities commission of any state or
any other federal agency has made any determination as to the merits of
purchasing the Company Shares.
 
6

--------------------------------------------------------------------------------


 
2.3 Information Provided by the Subscriber. All information which the Subscriber
has provided or is providing the Company, or to its agents or representatives
concerning the Subscriber’s suitability to invest in the Company is complete,
accurate and correct as of the date of the signature on the last page of this
Agreement. Such information includes, but is not limited to information
concerning the Subscriber’s personal financial affairs, business position and
the knowledge and experience of the Subscriber and the Subscriber’s advisors.
The Company shall maintain such information regarding the Subscriber in strict
confidence except as may be required to be disclosed to governmental agencies in
support of an available exemption from the registration requirements of
applicable securities laws, rules and regulations regarding the offer and sale
of the Company Shares.


2.4 Information Provided by the Company. The Subscriber has been provided with
access to all material information about the Company requested by either the
Subscriber, the Subscriber’s purchaser representative or others representing the
Subscriber, including any information contained in the Edgar Archives of the
Securities and Exchange Commission (the “Company SEC Documents”) and information
requested to verify any information furnished, and there has been direct
communication between the Company and its representatives on the one hand and
the Subscriber and the Subscriber’s representatives and advisors on the other in
connection with information regarding the purchase made hereby. The Company has
given the Subscriber the opportunity to ask questions of and receive answers
from the Company and/or its directors, officers, employees or representatives
concerning the terms and conditions of this Offering and to obtain any
additional information (to the extent the Company possesses such information or
can acquire it without unreasonable effort or expense) desired or necessary to
verify the accuracy of the information provided. Any proprietary information
disclosed or discovered by the Subscriber in reviewing information made
available to the Subscriber by the Company in connection with the offer and sale
of the Company Shares shall be maintained by the Subscriber in strict
confidence.


2.5 Subscription Subject to Acceptance. The Subscriber acknowledges that this
Agreement may be accepted or rejected by the Company with respect to all or part
of the amount subscribed and that, to the extent the subscription may be
rejected, the accompanying cash subscription payment will be refunded without
payment of interest and without deduction of expenses.


2.6 Financial Condition of the Subscriber. The Subscriber has adequate means of
providing for his/her/its current needs and possible personal contingencies and
has no need now, and anticipates no need in the foreseeable future, to sell the
Company Shares for which the undersigned hereby subscribes. The Subscriber
represents that Subscriber is able to bear the economic risks of this investment
and is able to hold the securities for an indefinite period of time and has a
sufficient net worth to sustain a loss of the entire investment, in the event
such loss should occur.


2.7 Purchase Entirely for Own Account. The Subscriber has no present intention
of dividing the Company Shares with others or of reselling or otherwise
disposing of any portion of the Company Shares unless registered pursuant to a
registration statement filed with the Securities and Exchange Commission or
there is an available exemption from such registration for any such disposition.
 
7

--------------------------------------------------------------------------------


 
2.8 No Reliance on Unauthorized Representations. The Subscriber has not
specifically relied on any oral representations from the Company, or any broker
or salesman or their partners, shareholders, directors, officers, employees or
agents, except:



--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
In making a decision to purchase the Company Shares, the Subscriber has had an
opportunity to ask questions of and receive answers to such questions respecting
information concerning the Company from directors and executive officers of the
Company to the full satisfaction of each.
 
3. Subscriber’s Assignment and Transfer of Company Shares. The Company and the
Subscriber hereby agree that this Agreement, the Company Shares to be purchased
by Subscriber pursuant to this Agreement and the obligations, rights and
privileges of the Subscriber under this Agreement shall be fully assignable
and/or transferable by the Subscriber to the extent permitted under applicable
securities laws. 


4. Representations and Warranties of Company. The representations and warranties
of the Company set forth on Exhibit A hereto are incorporated by reference into
this Agreement and shall survive the Closing.


5. Miscellaneous. The Subscriber further understands, acknowledges and agrees
that:
 
(a) This Agreement shall be construed in accordance with and governed by the
laws of the State of Nevada.


(b) This Agreement constitutes the entire agreement between the parties
regarding the subject matter hereof.


(c) Notwithstanding any of the representations, warranties, acknowledgments or
agreements made herein by the Subscriber, the Subscriber does not thereby or in
any other manner waive any rights granted to the Subscriber under federal or
state securities laws.


(d) This Agreement does not entitle the Subscriber to any rights as a
shareholder of the Company’s securities with respect to any securities
purchasable hereunder which have not been fully paid for.
 
8

--------------------------------------------------------------------------------


 
(e) In the event of any breach of any of the terms and provisions hereof by the
Company or the Subscriber, the prevailing party in any action brought to enforce
the terms and provisions of this Agreement shall be entitled to recover
reasonable attorneys’ fees and costs.


(f) The Common Stock comprise “restricted securities” that must be held at least
one year prior to public sale under Rule 144 of the Securities and Exchange
Commission, among other resale conditions, and maybe longer, if the recent
amendments to Rule 144 that are effective on February 15, 2008, are applicable
to this Offering.
 
9

--------------------------------------------------------------------------------



COUNTERPART SIGNATURE PAGE TO
SUBSCRIPTION AGREEMENT


This Counterpart Signature Page for that certain Subscription Agreement between
Noble Quests, Inc., a Nevada corporation (the “Company”), and the undersigned
Subscriber to purchase securities of the Company pursuant thereto, is executed
by the undersigned as of the date hereof. The undersigned, through execution and
delivery of this Counterpart Signature page, intends to be legally bound by the
terms of such Agreement.
 

   
SUBSCRIBER
     
Date:
                 
Tax I.D. Number or Social Security Number
 
Type or Print Name of Subscriber(s) in Exact Form to be used on Records of the
Company
 
         
Number and Street
 
Signature
           
City, State and Zip Code
 
Signature of Joint Subscriber, If Any
           
Number of Company Shares
 
Total Subscription Price

 
ACCEPTANCE BY THE COMPANY


The Company hereby accepts the foregoing subscription and agrees to be bound by
the terms of this Agreement.
 

   
Noble Quests, Inc.
           
Dated:
 
By
 

 
10

--------------------------------------------------------------------------------



Exhibit A
 
Company Representations and Warranties
 
The Company hereby makes the following representations and warranties to the
Subscriber as of the Closing.
 
Organization and Good Standing. The Company is duly incorporated, organized,
validly existing and in good standing under the laws of the State of Nevada and
has all requisite corporate power and authority to own, lease and to carry on
its business as now being conducted. The Company is qualified to do business and
is in good standing as a foreign corporation in each of the jurisdictions in
which it owns property, leases property, does business, or is otherwise required
to do so, where the failure to be so qualified would have a material adverse
effect on the businesses, operations, or financial condition of the Company.
 
Authority. The Company has all requisite corporate power and authority to
execute and deliver this Subscription Documents and the WCI Agreement and any
other document contemplated by the WCI Agreement (collectively, the “Company
Documents”) to be signed by the Company and to perform its obligations hereunder
and to consummate the transactions contemplated hereby. The execution and
delivery of each of the Company Documents by the Company and the consummation by
the Company of the transactions contemplated hereby have been duly authorized by
its Board of Directors and no other corporate or shareholder proceedings on the
part of the Company is necessary to authorize such documents or to consummate
the transactions contemplated hereby. The Company Documents when executed and
delivered by the Company as contemplated by this WCI Agreement will be, duly
executed and delivered by the Company and when executed and delivered by the
Company, as contemplated hereby will be, valid and binding obligations of the
Company enforceable in accordance with their respective terms, except:
 



•
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

     

•
as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

     

•
as limited by public policy.

 
11

--------------------------------------------------------------------------------


 
Capitalization of the Company. The entire authorized capital stock and other
equity securities of the Company consists of 50,000,000 shares of common stock
with a par value of $0.001 (the “Company Common Stock”) and 10,000,000 shares of
preferred stock with a par value of $0.001 (the “Preferred Stock”). As of the
date of the Subscription Documents, there are 5,119,885 shares of the Company
Common Stock and no shares of Preferred Stock issued and outstanding. At closing
of the Company Documents, there will be no more than 2,700,000 shares of the
Company Common Stock and no shares of Preferred Stock issued and outstanding,
excluding all shares of Company Common Stock that shall be issued simultaneous
with the closing of the Company Documents; taking into account the 2,700,000
shares, there will be 8,200,000 outstanding shares of the Company Common Stock
following the closing of the Company Documents. All of the issued and
outstanding shares of the Company Common Stock have been duly authorized, are
validly issued, were not issued in violation of any pre-emptive rights and are
fully paid and non-assessable, are not subject to pre-emptive rights and were
issued in full compliance with all federal, state, and local laws, rules and
regulations. Except as contemplated by this Agreement, there are no outstanding
options, warrants, subscriptions, phantom shares, conversion rights, or other
rights, agreements, or commitments obligating the Company to issue any
additional shares of the Company Common Stock, or any other securities
convertible into, exchangeable for, or evidencing the right to subscribe for or
acquire from the Company any shares of the Company Common Stock as of the date
of this Agreement. There are no agreements purporting to restrict the transfer
of the Company Common Stock, no voting agreements, voting trusts, or other
arrangements restricting or affecting the voting of the Company Common Stock.
 
Non-Contravention. Neither the execution, delivery and performance of this
Agreement, nor the consummation of the Transaction, will:
 
•
conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of the Company under any term, condition or provision of any loan or
credit agreement, note, debenture, bond, mortgage, indenture, lease or other
agreement, instrument, permit, license, judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to the Company or any of its material
property or assets;

 
•
violate any provision of the applicable incorporation or charter documents of
the Company; or

 
•
violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to the Company or any
of its material property or assets.

 
Validity of the Company Common Stock Issuable upon the Transaction. The Company
Common Stock to be issued to the Subscribers upon consummation of the Closing
Documents and acceptance of the Subscription Documents will, upon issuance, have
been duly and validly authorized and, when so issued in accordance with the
terms of the Subscription Documents and the Company Documents, will be duly and
validly issued, fully paid and non-assessable.
 
Actions and Proceedings. To the best knowledge of the Company, there is no
claim, charge, arbitration, grievance, action, suit, investigation or proceeding
by or before any court, arbiter, administrative agency or other governmental
authority now pending or, to the best knowledge of the Company, threatened
against the Company which involves any of the business, or the properties or
assets of the Company that, if adversely resolved or determined, would have a
material adverse effect on the business, operations, assets, properties,
prospects or conditions of the Company taken as a whole (a “Company Material
Adverse Effect”). There is no reasonable basis for any claim or action that,
based upon the likelihood of its being asserted and its success if asserted,
would have such a Company Material Adverse Effect.
 
12

--------------------------------------------------------------------------------


 
Compliance.
 

(a)
To the best knowledge of the Company, the Company is in compliance with, is not
in default or violation in any material respect under, and has not been charged
with or received any notice at any time of any material violation of any
statute, law, ordinance, regulation, rule, decree or other applicable regulation
to the business or operations of the Company;

 

(b)
To the best knowledge of the Company, the Company is not subject to any
judgment, order or decree entered in any lawsuit or proceeding applicable to its
business and operations that would constitute a Company Material Adverse Effect;

 

(c)
the Company has duly filed all reports and returns required to be filed by it
with governmental authorities and has obtained all governmental permits and
other governmental consents, except as may be required after the execution of
this Agreement. All of such permits and consents are in full force and effect,
and no proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
the Company, threatened, and none of them will be affected in a material adverse
manner by the consummation of Subscription Documents; and

 

(d)
the Company has operated in material compliance with all laws, rules, statutes,
ordinances, orders and regulations applicable to its business. the Company has
not received any notice of any violation thereof, nor is the Company aware of
any valid basis therefore.

 
SEC Filings. The Company has furnished or made available to Subscribers a true
and complete copy of each report, schedule, registration statement and proxy
statement filed by the Company with the SEC (collectively, and as such documents
have since the time of their filing been amended, the “the Company SEC
Documents”). As of their respective dates, the Company SEC Documents complied in
all material respects with the requirements of the Securities Act of 1933, as
amended (the “Securities Act”), or the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), as the case may be, and the rules and regulations
of the Securities and Exchange Commission thereunder applicable to such Company
SEC Documents. The Company SEC Documents constitute all of the documents and
reports that the Company was required to file with the Securities and Exchange
Commission pursuant to the Exchange Act and the rules and regulations
promulgated thereunder by the Securities and Exchange Commission.
 
Financial Representations. Included with the Company SEC Documents are true,
correct, and complete copies of audited balance sheets for the Company dated as
of June 30, 2007 and unaudited balance sheets for the Company dated as of
September 30, 2007 (the “Company Accounting Date”), together with related
statements of income, cash flows, and changes in shareholder’s equity for the
fiscal year and interim period then ended (collectively, the “Company Financial
Statements”). The Company Financial Statements:
 
 
13

--------------------------------------------------------------------------------

 
 

(a)
are in accordance with the books and records of the Company;

 

(b)
present fairly the financial condition of the Company as of the respective dates
indicated and the results of operations for such periods; and

 

(c)
have been prepared in accordance with GAAP.



The Company has not received any advice or notification from its independent
certified public accountants that the Company has used any improper accounting
practice that would have the effect of not reflecting or incorrectly reflecting
in the Company Financial Statements or the books and records of the Company, any
properties, assets, liabilities, revenues, or expenses. The books, records, and
accounts of the Company accurately and fairly reflect, in reasonable detail, the
assets, and Liabilities of the Company. the Company has not engaged in any
transaction, maintained any bank account, or used any funds of the Company,
except for transactions, bank accounts, and funds which have been and are
reflected in the normally maintained books and records of the Company.
 
No SEC or NASD (FINRA) Inquiries. Neither the Company nor any of its past or
present officers or directors is the subject of any formal or informal inquiry
or investigation by the SEC or NASD (now FINRA). the Company currently does not
have any outstanding comment letters or other correspondences from the SEC or
the NASD (FINRA).
 
Completeness of Disclosure. The Company SEC Documents do not and will not
contain any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.

14

--------------------------------------------------------------------------------



SUITABILITY LETTER
 
TO:
Noble Quests, Inc.
 
919 Gale Street
 
Salt Lake City, Utah 84101

 
Singly or on behalf of a subscribing entity, I make the following
representations with the intent that they may be relied upon by Noble Quests,
Inc., a Nevada corporation (the “Company”), in determining my suitability or
that of my principal as a subscriber (the “Subscriber”) to purchase the Company
Shares as described in the Term Sheet and the Offering.


1. I have such knowledge and experience in business and financial matters that I
am capable of evaluating the Company, its proposed business activities and the
risks and merits of this prospective investment, and am not utilizing a
purchaser representative as defined in Regulation D promulgated under the
Securities Act of 1933, as amended (the “Securities Act”), in connection with
the evaluation of such risks and merits, except the following:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
2. I shall provide a separate written statement from each purchaser
representative on the Subscriber Representative Acknowledgment form available
from the Company or its placement agents in which is disclosed (i) the
relationship of the purchaser representative with the Company, if any, which has
existed at any time during the previous two years, (ii) the compensation
received or to be received as a result of such relationship, and (iii) the
education, experience and knowledge in financial and business matters which
enables the purchaser representative to evaluate the relative merits and risks
of an investment in the Company.


3. The undersigned, or the undersigned and the purchaser representatives listed
above together have such knowledge and experience in financial and business
matters that they are capable of evaluating the Company and the proposed
activities thereof and the merits and risks of this prospective investment.


4. I have adequate means of providing for my current needs and possible personal
contingencies and have no need in the foreseeable future for liquidity of an
investment in the Company.


5. I confirm that I am an “accredited investor” as defined under Rule 501 of
Regulation D of the Securities Act as checked below:
 
15

--------------------------------------------------------------------------------


 
(a) Any bank as defined in Section 3(a)(2) of the Securities Act or any savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity; any
broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”); any insurance company as defined
in Section 2(13) of the Securities Act; any investment company registered under
the Investment Company Act of 1940 or a business development company as defined
in Section 2(a)(48) of that Act; any small business investment company licensed
by the U.S. Small Business Administration under Section 301(c) or (d) of the
Small Business Investment Act of 1958; any employee benefit plan within the
meaning of the Employee Retirement Income Security Act of 1974, if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
such Act, which is either a bank, savings and loan association, insurance
company, or registered investment advisor, or if the employee benefit plan has
total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors;



   
o
Yes
 
o
No
 

 
(b) Any private business development company as defined in Section 202(a)(22) of
the Investment Advisors Act of 1940;



   
o
Yes
 
o
No
 

 
(c) Any organization described in Section 501(c)(3) of the Internal Revenue
Code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the securities offered, with total
assets in excess of $5,000,000;



   
o
Yes
 
o
No
 



(d) Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;
 

   
o
Yes
 
o
No
 

 
(e) Any natural person whose individual net worth, or joint net worth with the
person’s spouse, at the time of this purchase exceeds $1,000,000;



   
o
Yes
 
o
No
 



(f) Any natural person who had an individual net income in excess of $200,000 in
each of the two most recent fiscal years or joint income with the person’s
spouse in excess of $300,000 in each of those two years and has a reasonable
expectation of reaching the same income level in the current fiscal year;



   
o
Yes
 
o
No
 

 
16

--------------------------------------------------------------------------------


 
(g) Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Section 230.506(b)(2)(ii); and



   
o
Yes
 
o
No
 

 
(h) Any entity in which all of the equity owners are accredited investors.



   
o
Yes
 
o
No
 



If not an “accredited investor,” I am a “sophisticated investors,” who, by
reason of business acumen, experience, employment or other factors, are fully
capable of evaluating the risks and merits of an investment in the Company.

 

   
o
Yes
 
o
No
 

    
6. I have previously been advised that I would have an opportunity to review all
the pertinent facts concerning the Company, and to obtain any additional
information which I might request, to the extent possible or obtainable, without
unreasonable effort and expense, in order to verify the accuracy of the
information provided me by the Company.


7. I have personally communicated or been offered the opportunity to communicate
with the directors or executive officers of the Company, its attorneys and
accountants to discuss the proposed business and financial affairs of the
Company, its proposed activities and plans for the future. I acknowledge that if
I would like to further avail myself of the opportunity to ask additional
questions of the Company, the Company will make arrangements for such an
opportunity on request.


8. I have been advised that no accountant or attorney engaged by the Company is
acting as my representative, accountant or attorney.


9. I will hold title to my interest as follows:



 
o
Community Property
o
Separate Property
 
o
Joint Tenants with Rights
o
Tenants in Common
   
of Survivorship
o
Other (limited partnership)



10. I am a bona fide resident of the State of California. The address below is
my true and correct principal residence.
 
17

--------------------------------------------------------------------------------


 

 
DATED this 31st day of January, 2008.
         
By:
     

 
18

--------------------------------------------------------------------------------



CERTIFICATE OF PARTNERSHIP, CORPORATION OR OTHER ENTITY
 
The undersigned, RMK Emerging Growth Opportunity Fund, LP, a (the “Subscriber”),
a Delaware limited partnership, with its principal offices located at the
address set forth below, hereby certifies as follows to induce Noble Quests,
Inc., a Nevada corporation (the “Company”), to accept the Subscriber’s offer to
purchase the Company Shares as described in the Term Sheet and the Offering.


1. Pursuant to valid and legally binding documents filed at the time and in the
manner required by the laws of the state under which Subscriber was organized as
stated above, Subscriber was formed on December 12, 2007.


2. Subscriber was organized to engage in the business of investing in small
businesses. Since its organization, Subscriber’s business activities have
included the following:____________________________________________________
_____________________________________________________________________________.
Subscriber was not organized for the specific purpose of purchasing the
Company’s securities.


3. The offer to purchase the Company Shares to be sold by the Company has been
approved by the governing authority of Subscriber in accordance with the power
vested in it by applicable law and the documents under which the Subscriber was
organized and exists.


4. Subscriber has determined that the purchase of the Company Shares is
consistent with its purposes and policies, is of benefit to it and involves
risks that it can reasonably bear.


5. On request of the Company, Subscriber shall deliver a certified copy of
resolutions duly adopted by the board of directors, general partners, trustees
or other governing authority of Subscriber and provide further evidence of the
authority and power of Subscriber to make the investment described herein.


[SIGNATURE PAGE FOLLOWS] 

19

--------------------------------------------------------------------------------



The Subscriber has caused this document to be executed by the Subscriber’s
representative or agent, hereunto duly authorized as of January 31, 2008.


Address:
   
By:
                 

 
 
NOTE:
Corporations: must be signed by a president or vice-president
 
Partnerships: must be signed by all general partners
 
Trusts: must be signed by all managing trustees
 
Others: contact the issuer

 
20

--------------------------------------------------------------------------------



INVESTMENT LETTER


Noble Quests, Inc.
919 Gale Street
Salt Lake City, Utah 84101


Re:
Acquisition of Company Shares of Noble Quests, Inc., a Nevada corporation (the
“Company”), as described in the Term Sheet and Offering



Dear Ladies and Gentlemen:


In connection with the acquisition of the Company Shares, I hereby acknowledge
that singly, or on behalf of an entity subscribing to purchase the Company
Shares, I represent and warrant that I have sufficient knowledge and experience
to understand the nature of this acquisition and am fully capable of bearing the
economic risk of the loss of my entire cost basis.


I acknowledge receipt of and access to information regarding the Company and
understand that you will make all books and records of your Company available to
me for my inspection in connection with the contemplated acquisition of the
Company Shares, and that I have been encouraged to review the information given
to me and ask any questions I may have concerning the information of any
director or officer of the Company or of the legal and accounting firms for the
Company.


I understand that I must bear the economic risk of ownership of the Company
Shares for a long period of time, the minimum of which will be one (1) year, as
these securities are “unregistered” securities and may not be sold unless any
subsequent offer or sale is registered with the Securities and Exchange
Commission or otherwise exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”), or other applicable
laws, rules and regulations.


I intend that you rely on all of my representations made herein as they are made
to induce you to issue me the Company Shares, and I further represent (of my
personal knowledge or by virtue of my reliance on one or more personal
representatives), and agree as follows:


1. That the Company Shares are being received for investment purposes and not
with a view toward further distribution;


2. That I have a full and complete understanding of the phrase “for investment
purposes and not with a view toward further distribution”;


3. That I understand the meaning of “unregistered securities” and know that they
are not freely tradeable;


4. That any Company Shares issued by you to me or my principal in connection
with the Company Shares shall be imprinted with a legend restricting their sale,
assignment, hypothecation or other disposition unless it can be made in
accordance with applicable laws, rules and regulations;
 
21

--------------------------------------------------------------------------------


 
5. I agree that the stock transfer records of your Company shall reflect that I
have requested the Company not to effect any transfer of any certificate
representing any of the securities being acquired unless I or my principal shall
first have obtained an opinion of legal counsel to the effect that they may be
sold in accordance with applicable laws, rules and regulations, and I understand
that any opinion must be from legal counsel satisfactory to the Company and,
regardless of any opinion, I understand that the exemption covered by any
opinion must in fact be applicable to the securities;


6. That neither I nor my principal shall sell, offer to sell, transfer, assign,
hypothecate or make any other disposition of any interest in the securities
being acquired except as may be pursuant to any applicable laws, rules and
regulations;


7. I fully understand that my investment or that of my principal for the
acquisition of the Company Shares is “risk capital,” and that I and my principal
are fully capable of bearing the economic risks attendant to this investment,
without qualification; and


8. I also understand that without approval of counsel for the Company, all of
the Company Shares to be issued and delivered to me or my principal shall be
represented by one instrument only, and that such Company Shares shall be
imprinted with the following legend or a reasonable facsimile thereof on the
front and reverse sides thereof:


The securities represented by this certificate have not been registered under
the Securities Act, and may not be sold or otherwise transferred unless
compliance with the registration provisions of such Act has been made or unless
availability of an exemption from such registration provisions has been
established, or unless sold pursuant to Rule 144 under the Act.


Any request for more than one stock certificate must be accompanied by a letter
signed by the requesting stockholder setting forth all relevant facts relating
to the request. The Company will attempt to accommodate any request where it
believes the request is made for valid business or personal reasons so long as
in its sole discretion, the granting of the request will not facilitate a
“public” distribution of unregistered securities of the Company

22

--------------------------------------------------------------------------------




Thank you very much.
 
Dated this 31st day of January, 2008.
   
Very truly yours,
               
Title:
         
(title or capacity) 

 
23

--------------------------------------------------------------------------------


 